DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverwater US 4,783,271 in view of Parnin et al. US 2014/0150439, Felber US 5,811,002, Reinhardt US 2002/0170852 and Swift Jr. US 2012/0006731.

	Claims 1 and 4, Silverwater teaches a system comprising:  an inlet (11) defined on a first face of a housing (10, 21), a first screen (15) disposed within the housing and , In re Japikse, 86 USPQ 70 (1950). Silverwater teaches the filtration system being used in an aircraft engine, a turbojet engine is a very common type of aircraft engine and would inherently have a fan section, a compressor section and a turbine section (col. 3, lines 20-25). Parnin teaches a system comprising: an oil source (116), bearings of a gas 
Silverwater does not teach locating the inlet on a first face of the housing and located the exit nozzle/outlet on a second face of the housing such that the exit nozzle is aligned with a radial flow of fluid through the filter screens.
Providing an inlet and outlet on first and second faces of a housing, where the inlet is on a first face and the outlet is on a second face angularly oriented with respect to the first face, the inlet orienting fluid flow in an axial direction to a filter and the outlet being aligned with a filtered flow of fluid flowing radially outwardly through the filter is a known technique in the art as demonstrated by Felber (inlet (30) and outlet (44), fig. 1) and Reinhardt (inlet (20) and outlet (22) (fig. 3). The recitation of and inlet and outlet on different faces of a housing where the outlet aligns with a radial flow of fluid through the filter is merely a recitation of rearranging the location of the inlet and/or outlet in a manner that is known in the art, would not modify the operation of the device and is well within the normal capabilities of one of ordinary skill in the art as shown by Swift. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Silverwater teaches a spring (53) biasing the bypass valve to maintain the bypass valve in the first position (fig. 1). Silverwater teaches the spring being 
Claims 2-3 and 5, Silverwater further teaches the first and second screens are cylindrical and the second chamber volume being an annular volume defined by the first and second screens (fig. 1); and the first chamber volume would extend in an axial direction from a first end to a second end, the inlet located proximate the first end (fig. 1).
	Claim 7 recites how debris builds up within the system which is a process limitation that does not provide any further structural limitations to the apparatus.

Claims 9-10, Parnin further teaches the oil flows from the outlet of the filter to the bearings (paragraph 2, 31); and that the a gearbox of the gas turbine engine is one of the components as well as bears (paragraph 2, 31) but does not specifically teach journal bearings of the gearbox. The use of journal bearings in a gas turbine engine gearbox is a very common technique in the art and thus providing lubricating oil to journal bearings within a gearbox of a gas turbine engine would have been well within the normal capabilities of one of ordinary skill in the art per the teaching of Parnin. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claims 11, 12 and 15, Silverwater teaches a filtration system comprising:  an inlet (11) defined on a first face of a housing (10, 21), a first screen (15) disposed within the housing and defining a first chamber volume in fluid communication with an exit nozzle/outlet (12) having an exit cross sectional area that is greater than a cross sectional area of apertures of the first screen, the first screen having a first mesh coarseness, a second screen (14) disposed within the housing and surrounding the first screen to define a second chamber volume surrounding the first chamber volume, the second screen having a second mesh coarseness that is smaller than the first mesh coarseness, a bypass valve (16) disposed within the housing and capable of being disposed in a first position closing a bypass opening fluidly coupling the first and second chamber volumes and capable of being disposed in a second position opening the , In re Japikse, 86 USPQ 70 (1950).  Silverwater teaches the filtration system being used in an aircraft engine, a turbojet engine is a very common type of aircraft engine and would inherently have a fan section, a compressor section and a turbine section (col. 3, lines 20-25).  The recitation of the filtration system being for supplying a filtered oil flow to one or more bearings in a gearbox through an oil supply line is a recitation of intended use and does not provide any further structural limitations to the apparatus.  Additionally, it is well-known that a gas turbine engine comprising a fan (101), a compressor section (102), a turbine section (106), an oil source (116), bearings, and an oil filtration system that filters oil from the oil source prior to being supplied to the bearings as taught by Parnin (paragraph 2, 30-31, 36). The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
, In re Japikse, 86 USPQ 70 (1950). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Silverwater teaches a spring (53) biasing the bypass valve to maintain the bypass valve in the first position (fig. 1). Silverwater teaches the spring being temperature dependent to open when the fluid to be filtered is below a predetermined temperature but does not teach the bypass valve responding to a pressure differential. Swift teaches a bypass valve (2404) that is closed during a first pressure condition 
Claims 13-14 and 16, Silverwater further teaches the first and second screens are cylindrical and the second chamber volume being an annular volume defined by the first and second screens (fig. 2); and the first chamber volume would extend in an axial direction from a first end to a second end, the inlet located proximate the first end (fig. 2).
	Claim 18 recites how debris builds up within the system which is a process limitation that does not provide any further structural limitations to the apparatus.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverwater US 4,783,271 in view of Parnin et al. US 2014/0150439, Felber US 5,811,002, Reinhardt US 2002/0170852 and Swift Jr. US 2012/0006731 as applied to claim 1 above, and further in view of Sann et al. US 2004/0074827.

	Silverwater in view of Parnin, Felber, Swift and Reinhardt teaches the system and engine of claims 1 and 11 as detailed above but do not teach the first and second faces perpendicularly arranged.
Providing an inlet on a housing first face that is perpendicular to a housing second face including an outlet is a known technique as demonstrated by Sann (fig. 1, inlet (50), outlet (52)) as well as Felber (fig. 1). Providing the inlet and outlet oriented as recited in merely a recitation of a rearrangement of the parts taught in Silverwater. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778